


Exhibit 10.3

 

AMENDMENT NO. 3 TO THE EMPLOYMENT AGREEMENT

BETWEEN DOUGLAS R. LEBDA AND TREE.COM, INC.

 

May 10, 2010

 

This Amendment No. 3 to that certain Employment Agreement, dated as of
January 7, 2008 between Douglas R. Lebda (“Employee”) and Tree.com (as successor
by assignment to IAC/InterActiveCorp) (the “Company”), as subsequently amended
by Amendment No. 1, dated August 15, 2008 (“Amendment No. 1”) and Amendment
No. 2, dated March 20, 2009 (“Amendment No. 2”) (collectively, the “Agreement”),
is effective as of February 25, 2010, unless otherwise indicated.  All
capitalized terms used herein without definition shall have the meanings given
to them in the Agreement.

 

WHEREAS, subject to the terms and conditions set forth herein, Employee and the
Company wish to make certain amendments to the Agreement to provide Employee
with enhanced severance in the event that his employment terminates under
certain circumstances following a change in control of the Company;

 

WHEREAS, Employee and the Company also wish to make certain clarifications to
the timing upon which Employee may receive such severance payments consistent
with recent guidance set forth in applicable Internal Revenue Service guidance:
and

 

WHEREAS, Employee’s right to receive severance payments is subject to a
substantial risk of forfeiture within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
is hereby acknowledged, the parties hereby agree as follows:

 

1.             Section 1A of the Agreement is hereby amended by adding the
following sentence as a separate paragraph to the end thereof:

 

“Notwithstanding the foregoing, effective as of the LT Spin-Off (as defined
below), the term LendingTree shall mean the Company.”

 

2.             Section 3A(c) of the Agreement is hereby amended by adding a new
subsection (iv) to the end thereof:

 

“(iv)        Notwithstanding the foregoing and anything to the contrary in this
Agreement or any other agreement pursuant to which Employee has received or
shall receive in the future awards of equity from the Company, to the extent not
vested in such equity awards, Employee shall become immediately 100% vested in
such equity awards upon the occurrence of a “Change in Control” (as such term is
defined by Section 1(h) of the Standard Terms and Conditions to the Agreement)
and in the case of restricted stock awards, such underlying shares shall become
immediately nonforfeitable and transferable.”

 

--------------------------------------------------------------------------------


 

3.             Section 1(d) of the Standard Terms and Conditions of the
Agreement is hereby deleted and replaced in its entirety as follows:

 

“(d)         TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR
CAUSE; RESIGNATION BY EMPLOYEE FOR GOOD REASON.  Upon termination of Employee’s
employment with LendingTree prior to expiration of the Term (i) by the Company
without Cause (other than for death or Disability) or (ii) upon Employee’s
resignation for Good Reason (either such termination, a “Qualifying
Termination”), the Company shall pay Employee the amounts described in clauses
(A) and (B) on the 60th day following Employee’s termination (the “Payment
Date”) and take the actions described in clauses (C) and (D); provided that,
payment of the amount described in clause (A) and the actions described in
clauses (C) and (D) shall be conditioned on Employee’s execution and
non-revocation before the Payment Date of a general release of the Company and
its affiliates substantially in the form attached hereto as Exhibit A, on and
Employee’s compliance with Sections 2(a) through 2(e):

 

(A) Employee’s Base Salary, payable over the period commencing on the Payment
Date and ending on the date that is the earlier of (i) the last day of the Term
or (ii) three (3) years from the date of termination (the “Salary Continuation
Period”) and paid in accordance with the Company’s normal payroll practices in
effect at the time of Employee’s termination;

 

(B) a lump sum cash payment equal to any Accrued Obligations;

 

(C) the vesting of all IAC restricted stock units held by Employee on the
Effective Date shall be accelerated in full; and

 

(D) to the extent previously granted, the Company shall vest in full the LT
Restricted Stock and the LT Options on the termination date and such options
shall remain exercisable for a period of twelve months from the date of such
termination.

 

Notwithstanding the foregoing, in no event shall Employee’s resignation be for
Good Reason unless (x) an event or circumstance set forth in any of clauses
(i) through (iv) of the definition thereof shall have occurred and Employee
provides the Company with written notice thereof within forty-five (45) days
after Employee has knowledge of the occurrence or existence of such event or
circumstance, which notice specifically identifies the event or circumstance
that Employee believes constitutes Good Reason, (y) the Company fails to correct
the circumstance or event so identified within thirty (30) days after the
receipt of such notice, and (z) Employee resigns within ninety (90) days after
the date of delivery of the notice referred to in clause (x) above.”

 

4.             Section 1 of the Standard Terms and Conditions of the Agreement
is hereby amended by adding a new subsection (h) to the end thereof:

 

“(h)         QUALIFYING TERMINATION WITHIN ONE YEAR FOLLOWING CHANGE IN
CONTROL.  If Employee experiences a Qualifying Termination within the one-year
period following a Change in Control (as defined below), the Company shall pay
Employee the amounts described in clauses (A) and (B) on the 60th day following
Employee’s termination (the “Payment Date”) and take the actions described in
clauses (C) and (D); ); provided that, payment of the amount described in clause
(A) and the actions described in clauses (C) and (D) shall be conditioned

 

2

--------------------------------------------------------------------------------


 

on Employee’s execution and non-revocation before the Payment Date of a general
release of the Company and its affiliates substantially in the form attached
hereto as Exhibit A, on and Employee’s compliance with Sections 2(a) through
2(e):

 

(A) an amount equal to three (3) times Employee’s then-current Base Salary
payable over the Salary Continuation Period, paid in accordance with the
Company’s normal payroll practices in effect at the time of Employee’s
termination;

 

(B) a lump sum cash payment equal to any Accrued Obligations;

 

(C) the vesting of all IAC restricted stock units held by Employee on the
Effective Date shall be accelerated in full; and

 

(D) to the extent previously granted, the Company shall vest in full the LT
Restricted Stock and the LT Options on the termination date and such options
shall remain exercisable for a period of twelve months from the date of such
termination.

 

Notwithstanding the foregoing, in no event shall Employee’s resignation be for
Good Reason unless the requirements of paragraph 1(d)(x) through paragraph
1(d)(z) are met with respect to such resignation.

 

For purposes of this paragraph 1(h), the term “Change in Control” has the
meaning set forth in the Second Amended and Restated Tree.com, Inc. 2008 Stock
and Annual Incentive Plan.

 

Further, no amounts payable to Employee pursuant to this paragraph 1(h) shall be
subject to the mitigation or offset provisions described in paragraph 1(e) of
these Standard Terms and Conditions.”

 

5.             Section 2(b) of the Standard Terms and Conditions of the
Agreement is hereby amended by adding the following sentence to the end thereof:

 

“Notwithstanding the foregoing and exclusively with respect to Employee’s
termination of employment pursuant to paragraph 1(h), the Restricted Period
shall be reduced from 24 months to 12 months following Employee’s date of
termination, solely to the extent applicable to Competitive Activity unrelated
to online lending.”

 

6.             Section 2(c) of the Standard Terms and Conditions of the
Agreement is hereby amended by adding the following sentence to the end thereof:

 

3

--------------------------------------------------------------------------------


 

“Notwithstanding the foregoing and exclusively with respect to Employee’s
termination of employment pursuant to paragraph 1(h), the Restricted Period
shall be reduced from 24 months to 12 months following Employee’s date of
termination, solely to the extent applicable to Competitive Activity unrelated
to online lending.”

 

7.             Section 2(d) of the Standard Terms and Conditions of the
Agreement is hereby amended by adding the following sentence to the end thereof:

 

“Notwithstanding the foregoing and exclusively with respect to Employee’s
termination of employment pursuant to paragraph 1(h), the Restricted Period
shall be reduced from 24 months to 12 months following Employee’s date of
termination, solely to the extent applicable to Competitive Activity unrelated
to online lending.”

 

8.             Section 10 of the Standard Terms and Conditions of the Agreement
is hereby amended by adding the following sentence to the end thereof:

 

“For purposes of this Agreement, the terms “termination” and “termination of
employment” (and variations thereof) shall mean Employee’s “separation from
service” within the meaning of Section 1.409A-1(h) of the Treasury Regulations
promulgated under Section 409A of the Code, apply the default terms thereof.”

 

9.             Except as explicitly set forth herein, the remaining provisions
of the Agreement will remain in full force and effect.

 

* * * Signature Page to Follow * * *

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 3 as of the
date first set forth above.

 

 

 

TREE.COM, INC.

 

 

 

 

 

/s/ Claudette Hampton

 

By:

Claudette Hampton

 

 

Senior Vice President — Human Resources

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Douglas R. Lebda

 

Douglas R. Lebda

 

5

--------------------------------------------------------------------------------
